DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. US 3345099 (hereinafter referred to as Paul). 

Regarding claim 1, Paul discloses a cross bar type universal lock-driving structure (fig4), to be mounted in a panel-outside space (see fig1) of a door panel (16), having a horizontal channel (left hole of 88, fig4) and a vertical channel (created by pair of top and bottom holes of 88, fig4), universally (fully capable of as this is considered intended use and the device of Paul would function equivalent regardless of type of lock) applied to each of a single-point lock, a double-point lock, a three-point lock (fig4), a vertical single-point lock, an embedded lock cartridge (shown in fig11-12) and an embedded vertical double-point lock-driving structure (fig11-12), comprising: 

a cross bar type handle assembly (26,25,53,54,51,65), pivotally connected with the handle-end base; and 
a driving member (54), connected fixedly (fig4) with the cross bar type handle assembly, being to contact a driven unit (56,77,85,87,138, spindle integral with 138) of one of the single-point lock, the double-point lock, the three-point lock, the vertical single-point lock, the embedded lock cartridge and the embedded vertical double-point lock-driving structure, driving the driven unit while the cross bar type handle assembly is depressed downward; 
wherein the horizontal channel allows at least a part (77) of the driven unit of the single-point lock to move there inside, the vertical channel allows at least another part (87) of the driven unit of one of the double-point lock, the three-point lock and the vertical single-point lock to move there inside, and the through hole allows at least a further part (spindle from 138, fig11-12) of the driven unit of one of the embedded lock cartridge and the embedded vertical double-point lock-driving structure to move there through. (fig1-12)

Regarding claim 2, Paul discloses the cross bar type universal lock-driving structure of claim 1, wherein the driving member is integrated with a handle (26) of the cross bar type handle assembly as a piece (fig1-4).

Regarding claim 3, Paul discloses the cross bar type universal lock-driving structure of claim 1, wherein the cross bar type handle assembly includes: 
a handle (26), disposed pivotally to the handle-end base, connected with the driving member; and 


Regarding claim 4, Paul discloses the cross bar type universal lock-driving structure of claim 3, wherein the cross bar type handle assembly further includes a handle seat (65), the handle seat is connected with the handle-end base, and the handle seat is used for the handle to penetrate through so as to have the handle to be pivotally connected with the handle-end base. (fig1-4)

Regarding claim 5, Paul discloses the cross bar type universal lock-driving structure of claim 1, wherein the handle-end base includes: 
a basic frame (23), mounted onto the door panel, furnished with the through hole (fig4); and 
a mounting frame (88), disposed at a side of the basic frame (fig4) by opposing the door panel, having the horizontal channel and the vertical channel (fig4).

Regarding claim 6, Paul discloses the cross bar type universal lock-driving structure of claim 5, wherein the mounting frame is further furnished with a base through hole (right hole of 88, fig4) for the driving member to penetrate through.
Regarding claim 8, Paul discloses the cross bar type universal lock-driving structure of claim 1, wherein the driving member has a driving stroke (pivotal movement of driving member), and the driven unit is located within the driving stroke (fig1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US 3345099 (hereinafter referred to as Paul), as applied to claim 1, alone. 

Regarding claim 7, Paul teaches the cross bar type universal lock-driving structure of claim 1, with a through hole however does not teach wherein the through hole is a rectangular hole.
	It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to modify the shape of the through hole of Paul to be rectangular, in order to provide a wider space for movement of the driving member, since there is no criticality to the specific shape of the through hole and a change in shape is a design consideration of routine skill in the art. MPEP 2144. 

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Examiner maintains that the lock driving structure of Paul is fully capable of being used on any type of lock. Rejection maintained. Previous 112(b) rejection withdrawn in light of amendments. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to cross bar type universal lock structures.
	Related but not relied upon art: 
	Kulbersh US 2505190, Schatzlein US 2056537, Kral US 4311329, McFarlane US 3645572. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F. AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675